Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
Applicant’s election without traverse of claims 1-15 and species of providing the organism by genetic identification using nanoscale detection process (for type A), microorganism/algae for type B, in the reply filed on 20 January 2019 is acknowledged. Claims 7 and 13 are withdrawn from further consideration as being drawn to a non-elected species, there being no allowable generic or linking claim. 
Claims 1, 3-4, 8-10 and 21-32 are under examination. 
Priority
This application is a CON of 13/941,643 (filed 10/07/2010) PAT 9828580 which is a DIV of 12/828,219 (filed 6/3/2010) PAT 8507233. 

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the rejections under 35 USC § 112, first paragraph are hereby withdrawn.

Maintenance of Rejections (including modification due to amendments):
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1, 9-10 and 21-22 are rejected under 35 U.S.C. 102(b) as being anticipated by Trimbur (PN8802422).
Trimbur teaches method for producing a biofuel/oil (title and abstract). 
For Claims 1, 9-10 and 21-22: the reference teaches a method comprising: (a) providing a hydrocarbon producing organism: algae/microalgae (col. 2, line 18++, col. 25, line 3++, claim 10); (b) growing said organism by culturing (col. 2, line 66++, col. 27, line 50++); (c) releasing a hydrocarbon from the organism by lysis/lysing (col. 46, line 53++); and (d) isolating at least a portion of the released hydrocarbon (col. 3, line 6++, col. 49, line 57++);  wherein the method further comprises interacting with a nano-driving mechanism such as mechanical lysis (of step (c)) with small abrasive particles/beads/nanoparticles (col. 48, line 66++, claims 9, 21-22) because “nano-driving mechanism” and “nanoparticles” are not claimed/defined to be distinct from the teachings of cited art; and the nano-driving mechanism comprises one of an applied agent (“applied agent” is not claimed/defined to be distinct from the teaching of small abrasive particles/beads/nanoparticles, col. 48, line 66++).

Response to Argument
Applicant’s arguments filed 1/27/2021 have been fully considered but they are not persuasive.
Applicant argued that Trimbur’s particles do not specifically target a hydrocarbon producing organism.
It is the examiner’s position that claim 1 as written broadly recites “specifically target at least one of the hydrocarbon producing organism…”, wherein “specifically target” is not defined/claimed to be distinct from the teaching of Trimbur’s using of abrasive particles/beads/nanoparticles to break cells/hydrocarbon producing organism. Thus the nanoparticles/bead is specifically applied toward cells/organism to disrupt cells and release cellular contents (col. 49, line 1++). Furthermore, no specific binding/interaction is claimed or defined for “specifically target”, in fact “specifically target”, “specific target” and “target” are not found throughout the instant specification. Therefore “specifically target” is interpreted to recite any action directed towards the hydrocarbon producing organism and/or hydrocarbon specifically.

Claims 1, 10 and 22 are rejected under 35 U.S.C. 102(b) as being anticipated by Vick (US20080155888).
Vick teaches method for producing a biofuel/oil (title and abstract). 
For Claims 1, 10 and 22: the reference teaches a method comprising: (a) providing a hydrocarbon producing organism: algae (page 1, [0008], line 3++, claim 10); (b) growing said organism by culturing/fermentation (page 1, [0008], line 2++, page 3, [0050], line 9++); (c) releasing a hydrocarbon from the organism by disrupting the cells (page 3, [0050], line 12++); and (d) isolating at least a portion of the released hydrocarbon by purifying/applying the crude extract to a nanomaterial/nanoparticles (page 1, [0010], line 5++, page 4, [0051]++): graphene (page 3, [0049]++);  wherein the method further comprises interacting with a nano-driving mechanism such as applying nanomaterial/graphene  (of step (d)) because “nano-driving mechanism” and “nanoparticles” are not claimed/defined to be distinct from the teachings of cited art; and the nano-driving mechanism comprises one of an applied agent/graphene (“applied agent” is not claimed/defined to be distinct from the teaching of nanomaterial/graphene, page 3, [0049]++).

Response to Argument
Applicant’s arguments filed 1/27/2021 have been fully considered but they are not persuasive.
Applicant argued that Vick’s fine filter do not specifically target a hydrocarbon producing organism or a hydrocarbon.
It is the examiner’s position that claim 1 as written broadly recites “specifically target at least one of the hydrocarbon producing organism…”, wherein “specifically target” is not defined/claimed to be distinct from the teaching of Vick’s using fine filter as nanomterial/nanoparticle to purify hydrocarbon (specifically) from crude extract (page 3, [0049]++). Thus the nanomateril/graphene is specifically applied to purify hydrocarbon. 
Applicant argued that nothing in Vick appears to suggest that the interaction between Vick’s fine filter and the residual biomass is specific.
It is the examiner’s position that no specific interaction is claimed/defined as nano-driving mechanism between the agent/physical conditions and hydrocarbon. In fact, “specifically target”, “specific target” and “target” are searched and not found throughout the instant .

Claims 1, 4, 8, 22-23 and 27 are rejected under 35 U.S.C. 102(b) as being anticipated by Ivanova (Applied Biochemistry and Biotechnology, 1996, 59:187-198).
Ivanova teaches method for producing a biofuel/oil (page 187, title and abstract). 
For Claims 1, 4, 8, 10 and 22-23: the reference teaches a method comprising: (a) providing a hydrocarbon producing organism: yeast cells (page 187, abstract, line 3++); (b) growing said organism by fermentation (page 187, abstract, line 3++); (c) releasing a hydrocarbon from the organism (page 191, 6th paragraph, line 5++); and (d) isolating at least a portion of the released hydrocarbon/ethanol (page 191, 6th paragraph, line 1++, claim 4);  wherein the method further comprises interacting with a nano-driving mechanism such as growing beads/nanoparticle immobilized yeast cells (of step (b)) (page 190, 1st full paragraph++, claims 8, 22-23) because “nano-driving mechanism” and “nanoparticles” are not claimed/defined to be distinct from the teachings of cited art; and the nano-driving mechanism comprises one of an applied agent (“applied agent” is not claimed/defined to be distinct from the teaching of beads/nanoparticles, page 190, 1st full paragraph, line 3++).
For Claim 27 the reference teaches the nano-driving mechanism comprises biochemical agent such as yeast cells bound to a nanoparticle/beads (page 190, 1st full paragraph++).

Response to Argument
Applicant’s arguments filed 1/27/2021 have been fully considered but they are not persuasive.
Applicant argued that Ivanova’s yeast cell immobilized nanoparticles do not specifically target the yeast cells.
It is the examiner’s position that claim 1 as written broadly recites “specifically target at least one of the hydrocarbon producing organism…”, wherein “specifically target” is not defined/claimed to be distinct from the teaching of yeast cell immobilized nanoparticles. Thus the yeast cell (not any other materials/organisms) is specifically immobilized/bound on the nanoparticles. 

It is the examiner’s position that no specific interaction is claimed/defined as nano-driving mechanism between the agent/physical conditions and hydrocarbon producing organism. In fact, “specifically target”, “specific target” and “target” are searched and not found throughout the instant specification. Therefore, Ivanova’s teaching of yeast cell immobilized nanoparticle meets claim limitation.

Claims 1, 4, 8, 22, 27-29 and 31-32 are rejected under 35 U.S.C. 102(b) as being anticipated by Zhang (International Journal of Hydrogen Energy, 2007, 32:17-23).
Zhang teaches method for producing a biofuel/biohydrogen (page 17, title and abstract). 
For Claims 1, 4, 8 and 22: the reference teaches a method comprising: (a) providing a hydrocarbon producing organism: bacteria (page 18, right column, para 2.1., line 3++); (b) growing said organism in reactor (page 18, right column, para 2.1., line 5++); (c) releasing a hydrocarbon from the organism by boil (page 18, right column, para 2.1., line 12++); and (d) isolating at least a portion of the released hydrocarbon/ethanol (page 21, Table 2, claim 4);  wherein the method further comprises interacting with a nano-driving mechanism such as inoculating with gold nanoparticles (of step (b)) (page 21, right column, 1st full paragraph++, claims 8, 22) because “nano-driving mechanism” and “nanoparticles” are not claimed/defined to be distinct from the teachings of cited art; and the nano-driving mechanism comprises one of an applied agent (“applied agent” is not claimed/defined to be distinct from the teaching of gold nanoparticles, page 18, right column, para 2.3.).
For Claim 27 the reference teaches the nano-driving mechanism comprises chemical agent such as any surface agent/gold bound to the nanoparticle/beads (page 18, right column, para 2.3.).
For Claims 28-29 the reference teaches delivering the gold nanoparticle to the bacteria or hydrocarbon by inoculating (page 21, right column, 1st full paragraph++).
For Claims 31-32 the reference teaches the gold nanoparticles as catalytic agent with enhanced enzyme/hydrogenase activity (page 17, abstract, line 8++, page 20, right column, para 3.3.++).

Response to Argument
Applicant’s arguments filed 1/27/2021 have been fully considered but they are not persuasive.
Applicant argued that Zhang’s nanoparticles do not specifically target a hydrocarbon producing organism or a hydrocarbon.
It is the examiner’s position that claim 1 as written broadly recites “specifically target at least one of the hydrocarbon producing organism…”, wherein “specifically target” is not defined/claimed to be distinct from the teaching of Zhang’s using of gold nanoparticles to remarkably improve the bioactivity of microbes (page 17, abstract, line 8++). Thus the use of nanoparticles is specifically for the improved bioactivity of microbes. 
Applicant argued that nothing in Zhang appears to suggest that there is any specific targeting or interaction between the gold nanoparticles and the bacteria.
It is the examiner’s position that no specific interaction is claimed/defined as nano-driving mechanism between the agent/physical conditions and organism. In fact, “specifically target”, “specific target” and “target” are searched and not found throughout the instant specification. Therefore, Zhang’s teaching of gold nanoparticle remarkably improve the bioactivity of microbes meets claim limitation.
Applicant argued that Zhang’s methods do not involve “isolating at least a portion of the released hydrocarbon” as claim 1 requires. 
It is the examiner’s position that Zhang teaches all the claimed method steps as describe above including “isolating at least a portion of the released hydrocarbon” because “isolating…” step is not claimed/defined to be distinct from the teaching of alcohols/ethanol/propanol/butanol production (page 20, right column, 3rd full paragraph, line 9++) and subsequent isolation /separation (at least a portion) for analysis (page 21, Table 2). Therefore, alcohols (at least a portion, including ethanol, propanol and butanol) are isolated/separated to obtain the analysis data presented in Table 2 on page 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1, 3-4, 8-10 and 21-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Trimbur, Ivanova and Zhang in view of Vick.
Trimbur/Ivanova/Zhang teaches what is above as described.
Trimbur/Ivanova/Zhang does not explicitly teach exposing hydrocarbon to a solid phase transesterification medium to product the biofuel as recited in claim 3, associating the nanoparticle with one or more additional nanoparticle to which other hydrocarbon producing organism are bound as recited in claims 24-25, binding the organism to the nanoparticle during step (c ) as recited in claim 26, the chemical/biochemical agent comprises a cell lysis agent as recited in claim 30. However, Trimbur teaches algae as hydrocarbon producing organism, nanoparticle/beads as lysis agent to release hydrocarbon, Zhang teaches bacteria as hydrocarbon producing organism and Ivanova teaches immobilized yeast cells as hydrocarbon producing organism.
Vick teaches method of producing biofuel comprising applying nanomaterials (page 1, [0007]) including metal-oxide as solid phase transesterification medium (page 4, [0061]++) to crude extract to recover biofuel/oil by transesterification (instant specification, [0043]). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to produce biofuel using combination of different hydrocarbon producing organisms and solid phase transesterification.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of producing biofuel and Ivanova teach the benefits of nanoparticle/beads immobilized organism for higher ethanol production (page 187, abstract++), therefore it is obvious for one of ordinary skill in the art to combine the teaching of Trimbur/Ivanova/Zhang to use additional hydrocarbon producing organisms in view of Vick to immobilize enzyme as catalytic/lysis agent on nanoparticle for anticipated success of higher biofuel production.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed .  

Response to Argument
Applicant’s arguments filed 1/27/2021 have been fully considered but they are not persuasive.
Applicant argued that the combination of Trimbur, Vick, Ivanova and Zhang would not yield the claimed method.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the examiner’s position that all the cited references teach method of producing biofuel using nanotechnology, therefore, it is obvious for one skilled in the art to combine/modify the teachings of cited references by using additional hydrocarbon producing organism and immobilized enzyme with anticipated success of higher biofuel/hydrocarbon production.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8-10 and 21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 6-7 of PN8507233. Although the conflicting claims are not identical, they are not patentably distinct from each other because they both claim a method for producing a biofuel comprising the same steps (substantial overlap in claimed steps) of providing a hydrocarbon producing organism/algae, growing the organism/algae, releasing hydrocarbon from the organism and isolating at least a portion of hydrocarbon by using at least one nanotechnological material within the steps, wherein the instant application also direct to multiple organisms and more than one nano-driving mechanisms, therefore the application is obvious over the patent. 

Claims 1, 8 and 22-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3 of PN9828580. Although the conflicting claims are not identical, they are not patentably distinct from each other because both direct to immobilized hydrocarbon producing organism including use of nano-particles, wherein the patent direct to a biorefinery and the instant application direct to method of using the biorefinery to produce biofuel, therefore the application is obvious over the patent. 

Response to Argument
Applicant requests that the rejection be held in abeyance until the claims are otherwise held to be allowable. Therefore the double patenting rejection is maintained until the identification of allowable subject matter and the filing and approval of terminal disclaimer if needed thereafter. 

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BIN SHEN/Primary Examiner, Art Unit 1653